—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered February 24, 1998, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly refused to grant the defendant’s belated peremptory challenge to an unsworn juror after both sides had accepted the juror and the court had begun to entertain challenges regarding the next subgroup of potential jurors (see, CPL 270.15; People v Alston, 88 NY2d 519; People v Smith, 277 AD2d 178; People v Phillip, 215 AD2d 598).
The defendant received meaningful representation at trial (see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review and are, in any event, without merit. Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.